 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                   No. CV 16-5374-DSF (PLAx)
11               Plaintiff,                      FIRST AMENDED CONSENT
12                      v.                       JUDGMENT OF FORFEITURE
13   REAL PROPERTY LOCATED IN
     NEW YORK, NEW YORK,                         [This Consent Judgment is case-
14
                 Defendant.                      dispositive]
15
16 80 COLUMBUS CIRCLE (NYC) LLC,
17
           Claimant.
18
19
           I.    INTRODUCTION
20
           1.    Plaintiff United States of America (“United States” or “the government”)
21
     and claimant 80 Columbus Circle (NYC) LLC (“Claimant”) (collectively, together with
22
     certain non-claimants who have agreed to be bound by this Judgment1, the “Parties”)
23
24         1
             The non-claimant parties to the Stipulation seeking entry of this Judgment are
25   FFP (Cayman) Limited, FFP Trustee (NZ) Limited, and FFP (Directors) Limited, FFP
     (Corporate Services) Limited (collectively, “FFP”); the FFP-controlled claimants
26   identified below (together with “FFP,” the “Claimant Entities”); and beneficiaries Low
27   Hock Peng, Goh Gaik Ewe, Low May Lin, Low Taek Szen, and Low Taek Jho
     (collectively, the “Low Family”).
28
 1   have made a stipulated request (the “First Amended Stipulation”) for the entry of this
 2   First Amended Consent Judgment, which entry disposes of the entirety of this action.
 3         II.    FINDINGS
 4         The Court, having considered the First Amended Stipulation of the parties, and
 5   good cause appearing therefor, HEREBY ORDERS, ADJUDGES AND DECREES:
 6                                           Jurisdiction
 7         2.     Solely for purposes of this First Amended Consent Judgment, this Court has
 8   jurisdiction over the Parties and over the subject matter of this action. The government
 9   has given and published notice of this action as required by law, including Supplemental
10   Rule G for Admiralty or Maritime Claims and Asset Forfeiture Actions, Federal Rules of
11   Civil Procedure, and the Local Rules of this Court. If taken as true, the allegations set
12   out in the operative complaint are sufficient to state a claim for forfeiture of the
13   Defendant Real Property.
14                      Disposition of Forfeited Defendant Real Property
15         3.     Upon entry of this First Amended Consent Judgment, the defendant res in
16   the above-captioned action shall not be deemed forfeited until the Defendant Real
17   Property is sold and the proceeds of the sale distributed pursuant to the First Amended
18   Order for Interlocutory Sale.
19         4.     Any pre-existing contracts that the Parties have entered into with Modlin
20   Group (as the listing agent and potential buyers of the Defendant Real Property in
21   relation to the sale of the Defendant Real Property shall remain in place.
22         5.     With respect to the Defendant Real Property held in trusts, FFP petitioned
23   and obtained from the court in New Zealand an order known as a “blessing order”
24   authorizing FFP to forfeit or otherwise distribute the Defendant assets in this action to
25   the United States in accordance with the orders of this Court.
26         6.     In the event that any provision of the First Amended Stipulation or this First
27   Amended Consent Judgment conflicts with any prior stipulation or order filed or entered
28   in this action, including, without limitation, the original Stipulation and Request to Enter
                                                   2
